         Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 1 of 21




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X

  STEVEN NEGRON,

                                  Plaintiff,
 v.                                                           MEMORANDUM OPINION
                                                              AND ORDER
  UNITED STATES OF AMERICA,
  CHRISTOPHER ENTZEL, and NICOLE                              19-cv-05442 (PMH)
  GULLIVER,

                                    Defendants.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        Plaintiff Steven Negron (“Plaintiff”), a federal prisoner proceeding pro se and in forma

pauperis, commenced this action on June 10, 2019 against Defendants United States of America

(the “United States”), Chirstopher Entzel (“Entzel”), and Nicole Gulliver (“Gulliver” and

collectively “Defendants”). Plaintiff brings claims pursuant to the First and Fifth Amendments of

the United States Constitution and the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671.

Plaintiff seeks monetary damages as well as declaratory and injunctive relief.
          Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 2 of 21




        By motion dated January 10, 2020, Defendants moved to dismiss Plaintiff’s Complaint

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Doc. 19; Doc. 20, “Defs.

Br.”). Plaintiff did not file any opposition to Defendants’ motion.1

        For the reasons set forth below the court GRANTS Defendants’ motion to dismiss.

                                             BACKGROUND

        The facts, as recited below, are taken from Plaintiff’s Complaint. (Doc. 1, “Compl.”). At

the time of the alleged misconduct, Plaintiff was incarcerated at the Federal Correctional Institute,

Otisville (“FCI Otisville”) in New York, but he was subsequently transferred to the Allenwood

Low Federal Correctional Institution (“Allenwood LFCI”) in Pennsylvania.

        On a date Plaintiff cannot recall, Entzel allegedly took Plaintiff’s prescription eyeglasses

and refused to return them. (Id. ¶¶ 21–22). Plaintiff asserts that he, his family, and his attorney

contacted the prison to try and get the glasses returned. (Id. ¶ 24). After Plaintiff complained to the

warden, the glasses were returned. (Id. ¶ 23). Plaintiff allegedly notified several staff members at

FCI Otisville, as well as the Bureau of Prisons Office of Internal Affairs and the “Central Office

in Washington” that Entzel was “trying to transfer him in retaliation for complaining about the

glasses.” (Id. ¶ 24). Plaintiff also allegedly reported Entzel’s misconduct to Entzel, the

“Administrative Remedy Coordinator” who is responsible for responding to and docketing



1
  Plaintiff had notice that Defendants moved to dismiss his Complaint. On January 10, 2020, Defendants
filed a certificate of service indicating that Plaintiff was served with a copy of Defendants’ moving papers.
(Doc. 21). On February 25, 2020, Defendants filed a letter asking the Court to consider its motion fully
briefed because Plaintiff did not file any opposition. (Doc. 22). Defendants’ letter was mailed to Plaintiff.
(Id.). On March 4, 2020, Defendants’ filed a letter received from Plaintiff indicating that Plaintiff had never
received Defendants’ opening brief. (Docs. 23, 23-1). On March 5, 2020, Judge Karas, who presided over
this case before it was transferred to me on April 16, 2020, granted Plaintiff an extension of time until April
30, 2020 to file his opposition brief. (Doc. 24). By letter dated April 5, 2020, and filed via ECF on April
20, 2020, Plaintiff requested an extension of time to file his opposition brief. (Doc. 26). On April 22, 2020,
the Court granted Plaintiff an extension until May 29, 2020 to file his opposition brief. (Doc. 27). Thereafter,
Plaintiff did not file a brief, seek an additional extension of time to oppose, or otherwise communicate with
the Court.

                                                       2
         Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 3 of 21




grievances, but Entzel “improperly rejected” and “delayed responding” to the grievances. (Id. ¶

26). Entzel allegedly told Plaintiff that he was “going to pay for filing grievances” and thereafter

retaliated against Plaintiff “by having Gulliver arbitrarily and capriciously increase [Plaintiff’s]

custody points [] to justify [Plaintiff’s] transfer to another institution.” (Id. ¶ 27).

        Plaintiff asserts that on September 27, 2018 at 1:30 a.m., he “was suddenly awoken in the

middle of the night” and sent to the Metropolitan Detention Center in Brooklyn. (Id. ¶ 30). Gulliver

was allegedly responsible for preparing the “Form 409” which is submitted when an inmate is

transferred to a new institution. (Id. ¶ 31). Plaintiff claims the Form 409 included “misleading and

unwarranted information” and that the transfer of Plaintiff to a new institution was “a direct result

of the racial profiling of Plaintiff's hispanic jew status and complaints about Entzel.” (Id.). Entzel

and Gulliver, who are “white,” allegedly “made certain racial [epithets]” to Plaintiff, who is an

“Orthodox Jew” and “Entzel and Gulliver told plaintiff that he should not have written him up and

complained to the warden.” (Id. ¶ 25). Plaintiff avers that his transfer “was the direct result of the

filing of prison grievances against Entzel and [Plaintiff’s] hispanic jew status.” (Id. ¶ 33). Plaintiff

asserts that other inmates “with more severe offenses or prohibited acts” were not transferred and

that the “only difference between those inmates and Plaintiff was that none of them filed

complaints against the Camp Administrator Entzel.” (Id. ¶ 28). Plaintiff provides names and

identification numbers for six inmates, allegedly all white, who were punished but not transferred.

(Id. ¶ 29). Plaintiff self identifies as an “Orthodox Jew,” “spanish Jewish,” and/or a “hispanic jew.”

(Id. ¶¶ 25, 29, 31).

        Plaintiff sought an investigation related to his transfer, but he claims that none has been

conducted. (Id.¶ 32). Plaintiff asserts that he was told by staff at FCI Otisville that “they, Gulliver

and Entzel got it out for you.” (Id.).



                                                    3
         Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 4 of 21




                                   STANDARD OF REVIEW

  I.   Fed. R. Civ. P. 12(b)(1)

       “Federal courts are courts of limited jurisdiction, and Rule 12(b)(1) requires dismissal of

an action ‘when the district court lacks the statutory or constitutional power to adjudicate it.’”

Schwartz v. Hitrons Sols., Inc., 397 F. Supp. 3d 357, 364 (S.D.N.Y. 2019) (quoting Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000)). “The party invoking the Court's jurisdiction bears

the burden of establishing jurisdiction exists.” Hettler v. Entergy Enters., Inc., 15 F. Supp. 3d 447,

450 (S.D.N.Y. 2014) (citing Conyers v. Rossides, 558 F.3d 137, 143 (2d Cir. 2009)). When

deciding a motion to dismiss under Rule 12(b)(1) at the pleadings stage, the Court “must accept as

true all material facts alleged in the complaint and draw all reasonable inferences in the plaintiff's

favor.” Id. (quoting Conyers, 558 F.3d at 143); see also Doe v. Trump Corp., 385 F. Supp. 3d 265,

274 (S.D.N.Y. 2019). “Determining the existence of subject matter jurisdiction is a threshold

inquiry[,] and a claim is properly dismissed for lack of subject matter jurisdiction under Rule

12(b)(1) when the district court lacks the statutory or constitutional power to adjudicate

it.” Feldheim v. Fin. Recovery Servs., Inc., 257 F. Supp. 3d 361, 366 (S.D.N.Y. 2017) (quoting

Morrison v. Nat'l Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008)).

       When “the defendant moves for dismissal under Rule 12(b)(1) . . . as well as on other

grounds, the court should consider the Rule 12(b)(1) challenge first since if it must dismiss the

complaint for lack of subject matter jurisdiction, the accompanying defenses and objections

become moot and do not need to be determined.” Saint-Amour v. Richmond Org., Inc., 388 F.

Supp. 3d 277, 286 (S.D.N.Y. 2019) (quoting United States v. N.Y.C. Dep't of Hous., Pres. & Dev.,

No. 09-CV-6547, 2012 WL 4017338, at *3 (S.D.N.Y. Sept. 10, 2012)).




                                                  4
         Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 5 of 21




 II.   Fed. R. Civ. P. 12(b)(6)

       A Rule 12(b)(6) motion enables a court to consider dismissing a complaint for “failure to

state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

ple[d] factual content allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant

acted unlawfully.” Id. The factual allegations pled “must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555.

       “When there are well-ple[d] factual allegations [in the complaint], a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief.” Iqbal,

556 U.S. at 679. Thus, the court must “take all well-ple[d] factual allegations as true, and all

reasonable inferences are drawn and viewed in a light most favorable to the plaintiff.” Leeds v.

Meltz, 85 F.3d 51, 53 (2d Cir. 1996). However, the presumption of truth does not extend to “legal

conclusions, and threadbare recitals of the elements of the cause of actions.” Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009) (quoting Iqbal, 556 U.S. 662). Therefore, a plaintiff must provide “more

than labels and conclusions” to show entitlement to relief. Twombly, 550 U.S. at 555.

       A complaint submitted by a pro se plaintiff, “however inartfully ple[d], must be held to

less stringent standards than formal pleadings drafted by lawyers.” Estelle v. Gamble, 429 U.S. 97,

106 (1976) (quoting Haines v. Kerner, 404 U.S. 519, 520–21 (1972)) (internal quotation marks

omitted). Because pro se plaintiffs are often unfamiliar with the formalities of pleading



                                                  5
         Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 6 of 21




requirements, courts must apply a more flexible standard in determining the sufficiency of a pro

se complaint than they would in reviewing the complaint of an individual represented by counsel.

Smith v. U.S. Dep’t of Just., 218 F. Supp. 2d 357 (W.D.N.Y. 2002). While “[p]ro se complaints

are held to less stringent standards than those drafted by lawyers, even following Twombly and

Iqbal . . . dismissal of a pro se complaint is nevertheless appropriate where a plaintiff has clearly

failed to meet minimum pleading requirements.” Thomas v. Westchester Cty., No. 12-CV-6718,

2013 WL 3357171, at *2 (S.D.N.Y. July 3, 2013) (internal citations omitted); see also Chavis v.

Cappius, 618 F.3d 162, 170 (2d Cir. 2010) (“Even in a pro se case, [] ‘although a court must accept

as true all of the allegations contained in a complaint, that tenet is inapplicable to legal conclusions,

and threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.’” (quoting Harris, 572 F.3d at 72)). Therefore, while the Court is

“obligated to draw the most favorable inferences that [a plaintiff’s] complaint supports, [it] cannot

invent factual allegations that [the plaintiff] has not pled.” Chavis, 618 F.3d at 170.

        The Court also has a duty to interpret the pleadings of a pro se plaintiff liberally “to raise

the strongest arguments that they suggest.” McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir.

1999) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)). Where, as here, a plaintiff

has not filed an opposition brief to the motion to dismiss, the Court shall “decide th[e] motion

without the benefit of plaintiff's opposition papers, and construe the [c]omplaint in the light most

generous to the plaintiff while drawing every reasonable inference in his favor.” Marshall v. City

of New York, No. 10-CV-3137, 2010 WL 4739810, at *1 (S.D.N.Y. Nov. 17, 2010).

                                             ANALYSIS

        Plaintiff’s Complaint raises five claims for relief. Plaintiff’s negligence, negligent

supervision, and negligent training and hiring claims are brought pursuant to the FTCA (the



                                                   6
         Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 7 of 21




“FTCA Claims”). Plaintiff also asserts First Amendment retaliation and Fifth Amendment equal

protection claims pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971) (the

“Bivens Claims”). In addition to monetary damages, Plaintiff seeks a declaratory judgment and

injunctive relief. The Court will analyze Plaintiff’s FTCA Claims and Bivens Claims seriatim.

  I.   FTCA Claims

       First, Plaintiff’s FTCA claims can only be asserted against the United States because the

“only proper defendant to a tort claim under the FTCA is the United States.” Skyers v. Sommer,

No. 12-CV-3432, 2016 WL 4484241, at *7 (S.D.N.Y. Aug. 23, 2016) (citing Rivera v. United

States, 928 F.2d 592, 609 (2d Cir. 1991)). Therefore, to the extent Plaintiff brought FTCA claims

against Entzel and Gulliver, they are dismissed. Second, the Court finds that Plaintiff’s FTCA

Claims against the United States must be dismissed for lack of subject matter jurisdiction.

       Generally, the United States is immune from suit unless “it consents to be sued . . . and the

terms of its consent to be sued in any court define that court's jurisdiction to entertain the

suit.” McGowan v. United States, 825 F.3d 118, 125 (2d Cir. 2016) (quoting Liranzo v. United

States, 690 F.3d 78, 84 (2d Cir. 2012)). The FTCA “constitutes a limited waiver by the United

States of its sovereign immunity and allows for a tort suit against the United States under specified

circumstances.” Liranzo, 690 F.3d at 85 (quoting Hamm v. United States, 483 F.3d 135, 137 (2d

Cir. 2007)). If an FTCA claim does not fit within those specified circumstances, a district court

does not have subject matter jurisdiction over the claim, and it is must be dismissed pursuant to

Federal Rule of Civil Procedure 12(b)(1).

       The FTCA provides federal courts with subject matter jurisdiction and waives the

sovereign immunity of the United States for claims related to “personal injury or death caused by

the negligent or wrongful act or omission of any employee of the Government while acting within



                                                 7
         Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 8 of 21




the scope of his office or employment, under circumstances where the United States, if a private

person, would be liable to the claimant in accordance with the law of the place where the act or

omission occurred.” 28 U.S.C. § 1346(b)(1). Therefore, the FTCA requires that federal courts

“consult state law to determine whether the government is liable for the torts of its employees.”

Liranzo, 690 F. 3d at 86 (citing FDIC v. Meyer, 510 U.S. 471, 478 (1994)). This is commonly

referred to as the “private analogue” requirement which calls for a court to ask “whether a private

person would be responsible for similar negligence under the laws of the State where the acts

occurred.” McGowan, 825 F. 3d at 125 (quoting Dorking Genetics v. United States, 76 F.3d 1261,

1266 (2d Cir. 1996)).

       The FTCA also provides that “[n]o person convicted of a felony who is incarcerated while

awaiting sentencing or while serving a sentence may bring a civil action against the United States

or an agency, officer, or employee of the Government, for mental or emotional injury suffered

while in custody without a prior showing of physical injury . . . .” 28 U.S.C. § 1346(b)(2) (emphasis

added); see also Prison Litigation Reform Act, 42 U.S.C. § 1997e(e) (“No Federal civil action may

be brought by a prisoner confined in a jail, prison, or other correctional facility, for mental or

emotional injury suffered while in custody without a prior showing of physical injury . . . .”). This

express statutory limitation on the scope of FTCA liability prevents a plaintiff from pursing relief

under the FTCA absent a showing that physical injuries incurred while in custody. See Bowens v.

Fed. Bureau of Prisons, No. 12-CV-5591, 2013 WL 3038439, at *9 (S.D.N.Y. June 18, 2013); see

also e.g., Carter v. United States, 694 F. App'x 918, 922 (4th Cir. 2017) (noting physical injury

requirement under 28 U.S.C. § 1346(b)(2) for prisoner asserting FTCA claim); Perez v. United

States, 330 F. App'x 388, 389 (3rd Cir. 2009) (same); Cravero v. United States, No. 16-CV-




                                                 8
         Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 9 of 21




161726, 2020 WL 4288448, at *2 (C.D. Cal. Apr. 24, 2020) (same); Christensen v. United States,

No. 14-CV-134, 2015 WL 1914337, at *4 (E.D. Ky. Apr. 27, 2015) (same).

       Here, with respect to Plaintiff’s claims for relief under the FTCA for negligence, negligent

supervision, and negligent training and hiring (Compl. ¶¶ 34–52), Plaintiff does not allege that he

suffered any physical injuries related to the alleged misconduct. Regarding his negligence claim,

Plaintiff alleges that he “suffered in pain and agony being away from his family members,

especially since she is ill and because she is undergoing treatment [and] cannot travel long

distances.” (Id. ¶ 39). Regarding his negligent supervision claim, Plaintiff alleges that he “suffered

pain and agony being away from his family, especially since one of them is ill and cannot travel

far as a result of undergoing treatment.” (Id. ¶ 46). Finally, regarding his negligent training and

hiring claim, Plaintiff alleges that he “suffered pain and agony being away from his family,

incurring additional expenses, and unable to see some of those family members as one of them is

very ill and cannot travel far as a result of undergoing treatment.” (Id. ¶ 52). The allegation that he

“suffered pain and agony being away from his family” is not a physical injury and thus is

insufficient to satisfy the requirements for an FTCA claim. See White v. Firth, No. 14-CV-308,

2014 WL 7074602, at *3 (E.D. Ky. Dec. 15, 2014) (“[A]llegations of emotional distress do not

provide a basis for recovery under the FTCA.”); Calderon v. Foster, No. 05-CV-00696, 2007 WL

1010383, at *8 (S.D.W. Va. Mar. 30, 2007), aff'd sub nom. Calderon v. Corr. Officer Foster, 264

F. App'x 286 (4th Cir. 2008) (finding that allegations of de minimis physical injuries are

insufficient “to recover damages for mental and emotional injuries” under the FTCA). Plaintiff

does not allege anywhere in his Complaint that he suffered any physical injuries as a result of any

Defendants’ actions or conduct. Thus, Plaintiff has failed to satisfy the FTCA’s physical injury

requirement and Plaintiff’s FTCA claims are dismissed. Bowens, 2013 WL 3038439, at *9.



                                                  9
        Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 10 of 21




       Separately, and independently dispositive, Plaintiff’s FTCA claims cannot survive because

there is no private analogue to his claims. To determine if a private analogue exists the Court asks

“whether a private person would be responsible for similar negligence under the laws of the State

where the acts occurred.” McGowan, 825 F. 3d at 125. Stated differently, “for liability to arise

under the FTCA, a plaintiff's cause of action must be comparable to a cause of action against a

private citizen recognized in the jurisdiction where the tort occurred; and his allegations, taken as

true, must satisfy the necessary elements of that comparable state cause of action.” Dorking

Genetics v. United States, 76 F.3d 1261, 1266 (2d Cir. 1996) (quoting Chen v. United States, 854

F.2d 622, 626 (2d Cir. 1988)) (internal quotations omitted). For example, a federal prisoner in New

York may be able to bring a medical malpractice claim against a prison doctor under the FTCA if

he can satisfy the elements of a medical malpractice claim under New York law. See Vale v. United

States, No. 10-CV-4270, 2015 WL 5773729, at *2 (E.D.N.Y. Sept. 30, 2015), aff'd sub nom. Vale

v. United States of Am., 673 F. App'x 114 (2d Cir. 2016).

       Here, Plaintiff’s FTCA claims have no private analogue because no private analogue exists

where a plaintiff’s claims are “grounded solely on the government's failure to follow applicable

regulations.” McGowan, 825 F. 3d at 127 (citing Chen v. United States, 854 F.2d 622, 626 (2d Cir.

1988)); see also Morgan v. Shivers, No. 14-CV-7921, 2018 WL 618451, at *10 (S.D.N.Y. Jan. 29,

2018) (finding that no private analogue exists for violating Bureau of Prisons’ (“BOP”) policy).

Regarding Plaintiff’s negligence claim, that claim is premised solely on Defendants’ alleged

failure to follow their own policies or regulations. Plaintiff alleges that Defendants breached the

duty of care owed under 18 U.S.C. § 4042, which provides regulations for BOP, and that “Entzel

knowingly and willfully transferred Plaintiff on a basis prohibited by the [BOP] policy.” (Compl.

¶¶ 37, 40). Plaintiffs’ negligent supervision and negligent training and hiring claim are similarly



                                                 10
        Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 11 of 21




premised on Defendants’ alleged failure to follow its own policies and regulations. Plaintiff alleges

that the “United States was negligent in supervision of Entzel and Gulliver when [it] allowed them

to prepare and submit a transfer request on the basis of conduct prohibited by it's [sic] own rules

and regulations,” (id. ¶ 44 (negligent supervision claim)), and that the “United States owed Plaintiff

a duty to ensure that it hired and trained it's [sic] agents officers, and employees of it's [sic] rules

and regulations governing the supervision of inmates, abuse of discretion and that race and

retaliation is prohibited against an inmate,” (id. ¶ 50 (negligent training and hiring claim)). It is

firmly established in the Second Circuit that New York law does not “recognize[] a freestanding

duty to abide by private regulations.” Watson v. United States, 865 F.3d 123, 134 (2d Cir. 2017)

(quoting McGowan, 825 F. 3d at 127). Therefore, “[b]ecause New York does not recognize a duty

to follow private regulations, [Plaintiff] cannot ground his negligence claim[s] on [BOP’s] failure

to follow its own directives.” Id. at 135. Accordingly, because Plaintiff has failed to satisfy the

FTCA’s physical injury requirement and because Plaintiff’s FTCA claims do not have a private

analogue, the Court lacks subject matter jurisdiction to hear Plaintiff’s FTCA claims and the claims

are dismissed.

 II.    Bivens Claims

        Defendants move to dismiss Plaintiff’s Bivens claims pursuant to Fed. R. Civ. P. 12(b)(6).

The Court finds that Plaintiff has failed to state claims for relief under Bivens and dismisses

Plaintiff’s Bivens claims.

        In Bivens, “the Supreme Court ‘recognized for the first time an implied private action for

damages against federal officers alleged to have violated a citizen's constitutional rights.’” Arar v.

Ashcroft, 585 F.3d 559, 571 (2d Cir. 2009) (quoting Corr. Servs. Corp. v. Malesko, 534 U.S. 61,

66 (2001)). The “judicially-created” Bivens remedy is intended “to deter individual federal officers



                                                  11
        Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 12 of 21




from committing constitutional violations” and permits a citizen to recover monetary damages

directly from a federal official. Id. (quoting Malesko, 534 U.S. at 70). The Supreme Court has

found that a Bivens remedy “is an extraordinary thing that should rarely if ever be applied in ‘new

contexts.’” Id. (citing Malesko, 534 U.S. at 69).

       A Bivens remedy has only been recognized by the Supreme Court in three contexts. First,

in Bivens, the Supreme Court permitted a plaintiff to recover monetary damages related to a Fourth

Amendment violation. Bivens, 403 U.S. at 389–90. The plaintiff in Bivens alleged he was

“subjected to an unlawful, warrantless search which resulted in his arrest.” Arar, 585 F.3d at 571

(citing Bivens, 403 U.S. at 389–90). Second, in Davis v. Passman, the Supreme Court applied

Bivens in the Fifth Amendment context to an employment discrimination claim. 442 U.S. 228

(1979). Third, in Carlson v. Green, the Supreme Court applied Bivens in the context of an Eighth

Amendment violation by prison officials. 446 U.S. 14, 21 (1980). Despite many other

opportunities to extend Bivens, the Supreme Court has consistently declined to do so and has

recently observed “if ‘the Court's three Bivens cases [had] been . . . decided today,’ it is doubtful

that we would have reached the same result.” Hernandez v. Mesa, 140 S. Ct. 735, 742–43 (2020)

(quoting Ziglar v. Abbasi, 137 S. Ct. 1843, 1856 (2017)); see also Doe v. Hagenbeck, 870 F.3d 36,

43 (2d Cir. 2017) (“In the forty-six years since Bivens was decided, the Supreme Court has

extended the precedent's reach only twice, and it has otherwise consistently declined to

broaden Bivens to permit new claims.” (citing Abbasi, 137 S. Ct. at 1857)).

       If a plaintiff’s complaint raises a Bivens claim the court engages in a two-step inquiry. First,

the Court must determine whether the claim “arises in a ‘new context’ or involves a ‘new category

of defendants.’” Hernandez, 140 S. Ct. at 74 (quoting Malesko, 534 U.S. at 68). The Supreme

Court has found that the “understanding of a ‘new context’” should be construed broadly so as to



                                                    12
        Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 13 of 21




include any context that is “different in a meaningful way from previous Bivens cases decided by

[the Supreme Court].” Id. (quoting Abbasi, 137 S. Ct. at 1859). Next, if the claim does arise in a

new context, the court must determine “whether there are any special factors that counsel hesitation

about granting the extension.” Id. (citing Abbasi, 137 S. Ct. at 1857). One such special factor is

“whether there is an alternative remedial scheme available to the plaintiff.” Arar, 585 F.3d at 572

see also Abbasi, 137 S. Ct. at 1863 (“[W]hen alternative methods of relief are available a Bivens

remedy usually is not.”). If there are “special factors that counsel hesitation about granting the

extension” the court should not create a new Bivens remedy. Hernandez, 140 S. Ct. at 74

       With these guiding principles in mind, and cognizant that “the Supreme Court has warned

that the Bivens remedy is an extraordinary thing that should rarely if ever be applied in ‘new

contexts,’” Arar, 585 F.3d at 571 (citing Malesko, 534 U.S. at 69), the Court turns to Plaintiff’s

Bivens claims. First, Plaintiff asserts a First Amendment free speech claim based upon the

allegedly retaliatory prison transfer. (Compl. ¶ 54). The Court finds that this presents a new Bivens

context. See Reichle v. Howards, 566 U.S. 658, 663 n.4 (2012) (“We have never held that Bivens

extends to First Amendment claims.”); Wilson v. Bolt, No. 18-CV-416, 2019 WL 5197335, at *6

(N.D.N.Y. May 28, 2019), report and recommendation adopted, No. 18-CV-416, 2019 WL

3561742 (N.D.N.Y. Aug. 6, 2019), appeal dismissed (Nov. 18, 2019) (“The Supreme Court has

never recognized a First Amendment right to be free from retaliation as a cognizable Bivens

claim.”). The Court need not proceed to step two of the Bivens inquiry because binding case law

requires the Court to find that Plaintiff’s First Amendment Bivens claim must fail irrespective of

any special factor analysis.

       “Nationwide, district courts seem to be in agreement that . . . prisoners have no right to

bring a Bivens action for violation of the First Amendment.” Akande v. Philips, No. 17-CV-01243,



                                                 13
        Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 14 of 21




2018 WL 3425009, at *8 (W.D.N.Y. July 11, 2018) (quoting Free v. Peikar, No. 17-CV-00159,

2018 WL 1569030, at *2 (E.D. Cal. Mar. 30, 2018)). At step two of the Bivens analysis certain of

these courts have found that the BOP provides an alternative remedial structure, while others have

found that even in the absence of an alternative remedy, creation of a new Bivens remedy is not

appropriate absent express congressional approval. Wilson, 2019 WL 5197335, at *7. Either way,

this Court need not re-analyze a settled question of law, particularly in the absence of any

intervening Supreme Court precedent establishing a new Bivens remedy.

       The Supreme Court, in Bush v. Lucas, addressed the question of whether a federal

employee could “recover damages from his superior for violation of his First Amendment rights.”

462 U.S. 367, 378 (1983). The plaintiff in Bush, a federal employee, alleged that his First

Amendment free speech rights were violated when he faced a retaliatory demotion after making

public statements critical of his employer. Id. at 370–72. The Court, assuming that plaintiff's First

Amendment rights were violated by the adverse personnel action, “decline[d] to create a new

substantive legal liability without legislative aid . . . because we are convinced that Congress is in

a better position to decide whether or not the public interest would be served by creating it.” Id. at

390 (internal citations and quotations omitted). In light of this clear Supreme Court precedent

declining to extend Bivens to the First Amendment context, the Court cannot permit Plaintiff here

to pursue a Bivens remedy related to his First Amendment claim. Accordingly, the Court dismisses

Plaintiff’s First Amendment Bivens claim.

       The Court next turns to Plaintiff’s Fifth Amendment Due Process claim asserting that he

was denied equal protection under the laws. (Compl. ¶ 55). Specifically, Plaintiff asserts that the

decision to transfer him to a new facility was “a direct result of the racial profiling of Plaintiff's

hispanic jew status” (id. ¶ 31); that Entzel and Gulliver, who are “white,” allegedly “made certain



                                                 14
        Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 15 of 21




racial [epithets]” to Plaintiff (id. ¶ 25); and that other white inmates “with more severe offenses or

prohibited acts” were not transferred (id. ¶¶ 28–29). First, the Court must consider whether

Plaintiff’s Fifth Amendment Bivens claim arises in a new context. The Supreme Court, in Davis,

permitted plaintiff to pursue a Bivens remedy related to a Fifth Amendment equal protection claim.

Davis, 442 U.S. at 249–50. The plaintiff in Davis, a congressional staffer, alleged that she was

wrongfully terminated from her employment on the basis of her sex, and brought an equal

protection claim pursuant to the due process clause of the Fifth Amendment against her employer,

a Congressman. Id. at 230. The Court found it was appropriate to expand Bivens and held that the

plaintiff could pursue a Bivens remedy. Id. at 249–50.

        While the Supreme Court in Davis recognized a Bivens remedy for a Fifth Amendment

equal protection claim in the employment context, the issue herein remains whether Plaintiff’s

claim arises in a new context. Indeed, not every Fifth Amendment equal protection claim falls

within the confines of Davis. See Ojo v. United States, 364 F. Supp. 3d 163, 173 (E.D.N.Y. 2019)

(collecting Fifth Amendment equal protection claims that were found to arise in a new context);

see also Gonzalez v. Hasty, 269 F. Supp. 3d 45, 58 (E.D.N.Y. 2017), aff'd, 755 F. App'x 67 (2d

Cir. 2018) (“[E]ven though the Supreme Court has recognized causes of action in Bivens under the

Fourth Amendment, in Davis under the Fifth Amendment, and in Carlson under the Eighth

Amendment, that does not mean that any cause of action may lie under those Amendments simply

by virtue of these Supreme Court cases.”). Rather, the Court must conduct a more precise inquiry

to determine “[i]f the case is different in a meaningful way from previous Bivens cases.” Abbasi,

137 S. Ct. at 1859. If it is, then the context is new. Id.

        The Court finds that Plaintiff’s claim herein is meaningfully different than the plaintiff’s

claim in Davis. While Davis addressed a Fifth Amendment claim in the employment context



                                                   15
        Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 16 of 21




brought by a congressional staffer against her employer, here, Plaintiff alleges that his transfer to

a new facility was motivated, at least in part, because Defendants “racial[ly] profil[ed]” Plaintiff

who is a “hispanic jew.” (Compl. ¶ 31). The Court finds Plaintiff’s claim arises in a new racial

and/or religious context. See Ojo, 364 F. Supp. 3d at 172–73 (finding that plaintiff’s Fifth

Amendment claim alleging that BOP's dental care policy discriminated against pretrial detainees

was a new context); Gonzalez, 269 F. Supp. 3d at 59 (finding that plaintiff’s Fifth Amendment

claim “relating to the alleged failure by prison employees to conduct ‘meaningful’ reviews of a

plaintiff's placement in the SHU while in federal custody” was a new context).

       Next, the Court must determine “whether there are any special factors that counsel

hesitation about granting the extension.” The Court declines to extend Bivens and create a new

judicially-created remedy for Plaintiff’s Fifth Amendment claim. Regarding special factors that

counsel against extending Bivens, courts are generally reluctant to review decisions related to

prison administration—such as the decision to transfer an inmate to a new facility—because such

decisions “require[] expertise, planning, and the commitment of resources, all of which are

peculiarly within the province of the legislative and executive branches of government.” Ojo, 364

F. Supp. 3d at 176 (quoting Alexander v. Ortiz, No. 15-6981, 2018 WL 1399302, at *7 (D. N.J.

Mar. 20, 2018)). Therefore, while “a policy of judicial restraint does not include failure to take

cognizance of prisoners’ valid constitutional claims . . . it would be inappropriate for the court to

imply a remedy for damages in an area that is uniquely within the province and professional

expertise of corrections officials.” Id. (quoting Pell v. Procunier, 417 U.S. 817, 827 (1974))

(internal citations and quotations omitted). Additionally, an alternative remedial process is

available to Plaintiff to challenge the allegedly improper racially/religiously motivated transfer in

the form of a habeas petition brought pursuant to 28 U.S.C. § 2241. A § 2241 habeas petition may



                                                 16
         Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 17 of 21




be used to “challenge to the execution of a sentence . . . [which] includes matters such as . . . prison

transfers.” Levine v. Apker, 455 F.3d 71, 78 (2d Cir. 2006) (quoting Jiminian v. Nash, 245 F.3d

144, 146 (2d Cir. 2001) (emphasis omitted). Thus, the Court finds that it is not appropriate to

extend Bivens to cover Plaintiff’s Fifth Amendment equal protection claim. See Gonzalez, 269 F.

Supp. 3d at 60 (dismissing Fifth Amendment Bivens claim because plaintiff had alternative

remedies available to him including, inter alia, “the filing of a writ of habeas corpus, pursuant

to 28 U.S.C. § 2241.”). Accordingly, Plaintiff’s Fifth Amendment equal protection claim is

dismissed.2

III.    Declaratory Judgment

        Having dismissed Plaintiff’s FTCA Claims and Bivens Claims, the Court also dismisses

Plaintiff’s request for a declaratory judgment. Plaintiff seeks a “declaration of his rights” pursuant

to the Declaratory Judgment Act, 28 U.S.C. § 2001. (Compl. ¶¶ 57–59). However, the Declaratory

Judgment Act “is procedural only, and does not create an independent cause of action.” Carr v.

DeVos, 369 F. Supp. 3d 554, 563 (S.D.N.Y. 2019) (quoting Chevron Corp. v. Naranjo, 667 F.3d

232, 244 (2d Cir. 2012)). Because Plaintiff’s FTCA Claims and Bivens Claims have been

dismissed, Plaintiff does not have an independent claim for relief sufficient to sustain his request

for a declaratory judgment. Accordingly, Plaintiff’s request for a declaratory judgment is

dismissed. See Massone v. United State Dep't of Justice, No. 18-CV-4908, 2020 WL 3000416, at

*7 (S.D.N.Y. June 4, 2020) (dismissing declaratory judgment claim where “[p]laintiff has failed

to state a viable underlying claim.”).



2
 Construing Plaintiff’s Complaint liberally, Plaintiff also appears to allege a Fifth Amendment procedural
due process claim related to his transfer. Because “[i]t is well established that the transfer of a prisoner from
one institution to another does not invoke the protection of the Due Process Clause,” Meriwether v.
Coughlin, 879 F.2d 1037, 1047 (2d Cir. 1989), Plaintiff’s procedural due process claim is dismissed as
well.

                                                       17
         Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 18 of 21




IV.     Injunctive Relief

        Plaintiff also seeks injunctive relief. Specifically, Plaintiff asks the Court to (1) “[e]njoin

and restrain Defendants, thir [sic] agents, employees, successors, and all persons acting in concert

or participating with them from enforcing, applying and implementing the views, position, pattern

or practices as alleged in this complaint in violation of the Constitution and laws” and (2) “[i]ssue

an order requiring Defendnats [sic] transfer Plaintiff back to FCI Otisville Camp.” (Compl. at 10).

Regarding Plaintiff’s first request for injunctive relief, construing Plaintiff’s Complaint liberally,

this request appears to be related to the allegations that underlie Plaintiff’s constitutional Bivens

Claims. (Id. at 10 (seeking to enjoin “Defendants . . . from enforcing, applying and implementing

the views, position, pattern or practices as alleged in this complaint in violation of the Constitution

and laws”)). The Court has already dismissed the Bivens Claims supra, but even assuming that the

Bivens Claims had not been dismissed, the “only remedy available in a Bivens action is an award

for monetary damages from defendants in their individual capacities.” Higazy v. Templeton, 505

F.3d 161, 169 (2d Cir. 2007) (citing Polanco v. U.S. Drug Enforcement Admin., 158 F.3d 647, 652

(2d Cir. 1998)). Accordingly, Plaintiff’s injunctive relief request related to the underlying Bivens

Claims is dismissed.3

        As to Plaintiff’s second request for injunctive relief, that the Court “[i]ssue an order

requiring Defendnats [sic] transfer Plaintiff back to FCI Otisville Camp,” a civil action is not the

proper vehicle for Plaintiff to seek such injunctive relief. Rather, a habeas petition brought

pursuant to 28 U.S.C. § 2241 is the procedural mechanism a prisoner may utilize to “challenge to


3
 Additionally, to the extent Plaintiff raises injunctive relief claims against Entzel and Gulliver, those claims
are rendered moot by Plaintiff’s transfer to a new facility. Salahuddin v. Goord, 467 F.3d 263, 272 (2d Cir.
2006) (“[A]n inmate's transfer from a prison facility generally moots claims for declaratory and injunctive
relief against officials of that facility.”).

                                                      18
        Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 19 of 21




the execution of a sentence.” Levine, 455 F.3d at 78 (emphasis omitted). The “[e]xecution of a

sentence includes matters such as . . . prison transfers.” Id. (quoting Jiminian, 245 F.3d at 146)

(emphasis and internal quotations omitted). Because it is improper for Plaintiff to seek injunctive

relief related to his transfer to a new prison facility in this proceeding, the Court dismisses

Plaintiff’s request for injunctive relief.

        Additionally, the Court cannot convert Plaintiff’s Complaint to a § 2241 habeas petition

sua sponte. See Simon v. United States, 359 F.3d 139, 139 (2d Cir. 2004) (“[D]istrict courts may

not sua sponte convert post-conviction motions, putatively brought under some other provision,

into [habeas] motions . . . without first giving the petitioner notice and an opportunity to decline

the conversion or withdraw the motion.”). Accordingly, the Court dismisses Plaintiff’s injunctive

relief claim seeking a court order that he be transferred back to FCI Otisville.

 V.     Leave to Amend

        “A pro se complaint should not be dismissed without the Court’s granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid claim

might be stated.’” Grullon v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013) (quoting Chavis

v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010)) (internal quotations and alterations omitted).

However, “[l]eave to amend may properly be denied if the amendment would be ‘futil[e].’” Id.

(quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

        Here, the Court dismisses Plaintiff’s FTCA Claims and Bivens Claims with prejudice

because it cannot grant Plaintiff leave to amend those claims for relief. Plaintiff’s FTCA and Bivens

Claims all relate, principally, to his allegedly improper transfer to Allenwood LFCI. Regarding

Plaintiff’s FTCA Claims, any amendment would be futile as no “private analogue” exists. There

is simply no set of facts Plaintiff could allege that could resurrect these claims. As to Plaintiff’s



                                                 19
           Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 20 of 21




Bivens claims, any amendment would similarly be futile. Absent a Supreme Court decision

creating a new Bivens remedy on all fours with Plaintiff’s alleged Bivens Claims, Plaintiff’s Bivens

Claims cannot survive a motion to dismiss. Accordingly, because an Amended Complaint would

undoubtedly suffer from the same deficiencies as Plaintiff’s Complaint, the Court dismisses

Plaintiff’s FTCA and Bivens Claims with prejudice.

           Regarding Plaintiff’s request for injunctive relief, specifically that he be transferred back

to FCI Otisville, Plaintiff may seek to convert his civil complaint into a § 2241 habeas petition.

The Court notes, however, that this Court would not be the proper venue for Plaintiff to bring a

habeas petition because venue is proper only in the district in which a habeas petitioner is currently

confined. See Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004) (regarding “habeas petitions

challenging present physical confinement, jurisdiction lies in only one district: the district of

confinement.”). Thus, if Plaintiff were to seek to convert the portion of his Complaint seeking

injunctive relief related to his request to be transferred to FCI Otisville into a § 2241 habeas

petition, the Court would be compelled to transfer this action to the Middle District of

Pennsylvania, which, apparently, is where Plaintiff is presently confined. (See Defs. Br. at 20).

                                            CONCLUSION

           Defendants’ motion to dismiss is GRANTED. Plaintiff may, within 30 days from the date

of this Order, seek to convert his injunctive relief request related to the allegedly improper prison

transfer into a habeas petition brought pursuant to 28 U.S.C. § 2241. If Plaintiff files a § 2241

habeas petition within 30 days, and Plaintiff remains housed at Allenwood LFCI, the Court will

transfer this action to the Middle District of Pennsylvania. If Plaintiff fails to file a § 2241 habeas

petition within 30 days, this action will be dismissed in its entirety without further notice to the

parties.



                                                    20
        Case 7:19-cv-05442-PMH Document 28 Filed 09/21/20 Page 21 of 21




       Defendants are directed to mail a copy of this Memorandum Opinion and Order to Plaintiff

at the address on the docket and provide proof of service on the docket.

       The Clerk is instructed to terminate the pending motion (Doc. 19).



                                                            SO ORDERED:

Dated: New York, New York
       September 21, 2020
                                                            ____________________________
                                                            Philip M. Halpern
                                                            United States District Judge




                                                21
